Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 12-14 were examined. Claims 15-22 were withdrawn.  Claim 23 is new. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pei Che Soon on 9/15/2021.

The application has been amended as follows: 
CANCEL   claims 15-22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The affidavit  filed on 8/31 showing the different  X ray pattern for the compound in the prior art , over comes the 103 rejection  over WO 2014/130375 to Xi Ning and Berge et al ( same as US 2014023424 A1).



Applicants agreed to delete them to put rest of the claims in a condition of allowance.
 
Claims 1, 4-6, 12-14 and 23 are found to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 15, 2021.